


Exhibit 10.3
Senior Executive Annual Incentive Compensation Plan
Fiscal 2015
Plan Overview
Awards under this Senior Executive Annual Incentive Compensation Plan ("Annual
Plan") are granted under and governed by the terms and conditions of the Vera
Bradley, Inc. 2010 Equity and Incentive Plan (the “2010 Plan”), as amended. Any
term capitalized herein but not defined will have the meaning set forth in the
2010 Plan.
The Annual Plan is designed to give each eligible Participant (as defined in the
attached Administrative Guidelines) an opportunity to share in the Company's
success for the fiscal year ending January 31, 2015 (the "Performance Period").
The target incentive opportunity for the Performance Period is based on a
percentage of each Participant's Base Salary (as defined herein). Each
Participant's incentive opportunity is based on two independent performance
measures: (1) corporate performance (made up of net revenue and operating
income), and (2) performance to strategic objective goals.
The weighting of the independent performance measures relative to the total
target incentive opportunity is outlined below:


 
Corporate Performance
 
Strategic Objective Performance
 
Net Revenue
Operating Income
 
 
35%
40%
 
25%

Corporate Performance
That portion of the payout which is contingent upon corporate performance is
based on meeting two independent financial metrics, currently defined as net
revenue and operating income weighted at 47% and 53%, respectively, of the
corporate performance target. Assuming at least threshold levels are met during
the Performance Period, the actual payout levels range from 25%-200% of target.
Net Revenue - 47% Weighting
Performance
 
Performance Level*
 
Payout %
Threshold
 
88%
 
25%
Target
 
100%
 
100%
Excellence
 
112%
 
200%

  
Operating Income - 53% Weighting
Performance
 
Performance Level*
 
Payout %
Threshold
 
88%
 
25%
Target
 
100%
 
100%
Excellence
 
112%
 
200%



* Payout levels are determined using linear interpolation for results falling
between the three performance levels.








--------------------------------------------------------------------------------




Strategic Objective Performance
Strategic objective performance payout is based on results as determined by the
Board of Directors. Assuming threshold levels are met, the actual payout levels
range from 0%-150% of target based on the schedule below. In order for the
portion of the incentive payout tied to strategic objectives to occur, the
Participant must have a minimum annual performance rating of 2.5 and must meet
all other criteria set forth in the Administrative Guidelines.
Incentive Rating
 
 
Strategic Objectives Payout
Significantly Exceeded
 
 
150%
Exceeded
 
 
125%
Met All Expectations
 
 
100%
Met Most Expectations
 
 
75%
Did Not Meet Expectations
 
 
0%



Incentive Opportunity
As outlined in the Plan Overview (above), the target incentive opportunity is
determined based on a percentage of each Participant's Base Salary (as defined
below).
 
Incentive Opportunity (Percent of Base Salary)
Participant Level
Threshold
Target
Excellence
Functional Management 6
25%
50%
93.8%
Functional Management 5
22.5%
45%
84.4%



The actual total annual incentive that can be earned under this Annual Plan is
based on the level of both corporate and strategic objective performance
achieved (as described above) and can range from 0% of the "Target" (for
performance levels below the "Threshold" level) to a maximum of between 162.5%
and 187.5% of the "Target" (for performance levels at or above the "Excellence"
level), depending upon the Participant's position.
"Base Salary" is defined as the Participant's gross base salary (before taxes
and deductions) paid by the Company to the Participant during the Performance
Period.








































--------------------------------------------------------------------------------




Administrative Guidelines - Provide additional information regarding how the
plan will be administered.
  


1.    The CEO direct reports at a level of Vice President, Senior Vice President
and Executive Vice President are eligible to participate in this annual plan,
except participants in any other annual incentive compensation plan, which shall
be determined by the Compensation Committee, in the Committee’s sole discretion.
2.     Participation in this Annual Plan neither gives any employee the right to
be retained as an employee nor limits the Company's right to discharge or
discipline any employee.
3.    Annual incentive payments based upon corporate performance will become
earned (i.e., vested) only if the Company achieves levels of "Net Revenue" and
"Operating Income" (as defined below) over the Performance Period as approved by
the Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”).
(a)    Certification of Results. Before any Awards under the Annual Plan are
deemed earned with respect to a Performance Period, the Compensation Committee
shall certify, in accordance with Section 9.5 of the 2010 Plan, in writing (i)
that the performance goals have been met for the Performance Period, and (ii)
the calculation of "Operating Income" and "Net Revenue" for the Performance
Period.
(b)    Definition of "Operating Income". For purposes of this Annual Plan, the
term "Operating Income" means, with respect to the Performance Period related to
any Awards, the Company's consolidated operating income, as determined in
accordance with U.S. GAAP, adjusted to exclude the effects, as shown on the
financial statements furnished as part of Form 8-K (announcing the Company's
fiscal year-end financial results) for any fiscal year of the Company ending
with or within the Performance Period, of (i) any acquisition during the
Performance Period, including the amortization expense of intangible assets
acquired during the Performance Period, (ii) material charges or income arising
from litigation, (iii) corporate restructuring, asset impairment, or other
special charges, and (iv) cumulative effect of changes to U.S. GAAP accounting.
(c)    Definition of "Net Revenue". For purposes of this Annual Plan, the term
"Net Revenue" means, with respect to the Performance Period related to any
Awards, the Company's consolidated net revenue, as determined in accordance with
U.S. GAAP.
4.    All Participants will receive an award that is prorated based on Base
Salary earned during the Performance Period.
In the event that a Participant joins the Company at any time during the final
three fiscal months of the Performance Period, such participant will be eligible
to receive an Award which is based solely upon the corporate performance
portion, and which will be calculated based upon actual corporate performance
and prorated as described in the preceding sentence.  Such a Participant shall
not be eligible for the personal performance portion of the award.
7.    All goal attainment calculations will follow normal rounding guidelines
(i.e., 93.1% to 93.49% = 93%; 93.5% to 93.9% = 94%).
8.    Payments under the Annual Plan will be paid in cash after the end of the
Company's fiscal tax year but no later than the 15th day of the third month
following the Company's fiscal tax year on which the annual incentives under
this Annual Plan are based.




--------------------------------------------------------------------------------




9.    The Company shall have the power and the right to deduct or withhold an
amount sufficient to satisfy federal, state, and local taxes (including FICA
obligations), domestic or foreign, and other deductions required to be withheld
by law with respect to this Award.
10.    Record keeping and computation required by this Annual Plan will be
subject to review by third-party auditors, and by the Compensation Committee.
11.    Interpretations, determinations, and actions regarding plan
administration shall be made by the Compensation Committee. Any such
determinations and any interpretation, rule, or decision under the Annual Plan
or in carrying out or administering the Annual Plan, is final and binding for
all purposes and upon all interested persons, their heirs, and personal
representatives. The Company or its designee may rely conclusively on
determinations made by the Company and its auditors to determine related
information for purposes of administration of the Annual Plan, whether such
information is determined by the Company, its auditors, or a third-party vendor
engaged to provide such information to the Company.
12.    While it is the intent of the Company to continue this Annual Plan as
stated herein, the Company reserves the right to amend or discontinue the plan
at any time in its sole discretion.
13.    No Participant can assign, encumber or transfer any of his or her rights
and interests under the Award described in this document, except, in the event
of his or her death, by will or the laws of descent and distribution.
14.    The rights granted under this document are in all respects subject to the
provisions of the 2010 Plan to the same extent and with the same effect as if
they were set forth fully therein. If the terms of this document or the Award
conflict with the terms of the 2010 Plan, the 2010 Plan will control.










